DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
	Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by this Examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it refers to purported merits or speculative applications of the invention by reciting “improves the processing of access operations” on line 11.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-15 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Per claim 11, line 3, “the block numbers in the compacted indirect block” is indefinite as claim teaches “a block number within the indirect block”, while the instant claim teaches “the compacted indirect block comprises a base block number, a count of additional block numbers after the base block number in the compacted direct block”.  It is unclear which ones of the aforementioned block numbers are the claimed “the block numbers in the compacted indirect block”.  Furthermore, it is unclear whether “a count 
Per claim 12, lines 1-2, “the block numbers” is rejected for the same reasons set forth above for claim 11.
Per claim 13, lines 1-2, “the block numbers” is rejected for the same reasons set forth above for claim 11.
Per claim 15, lines 2-3, “the compacted indirect block of the object” lacks sufficient antecedent basis, as claim 1 does not specifically teach or imply the compacted indirect block is of the object.
Per claim 18, line 7, “the block numbers within a set of indirect blocks” lacks sufficient antecedent basis.  Line 5’s teaching of “indirect blocks comprising block numbers” does not specifically teach each indirect block comprises one or more block numbers.  As such, there is insufficient antecedent basis for blocks numbers within a set of indirect blocks.  It would be more appropriate to delete “the” before “block numbers” on line 7.
	All dependent claims are rejected as inheriting the same deficiencies as the claims they depend from.  Appropriate correction is required.
Non-Statutory Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Claim 18 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,852,994.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 13 of Patent No. 10,852,994 contains every element of claim 18 of the instant application and thus anticipates claim 18 of the instant application.  Claim 18 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable over obvious-type double patenting. A later 
Per claim 18, claim 13 of Patent No. 10,852,994 as shown in the table below contains every element of claim 18 of the instant application and as such anticipates claim 18 of the instant application.
Instant Application 17/083,945
Patent 10,852,994
18. A non-transitory machine readable medium comprising instructions for performing a method, which when executed by a machine, causes the machine to:

13. A non-transitory machine readable medium comprising instructions for performing a method, which when executed by a machine, causes the machine to:
represent an object as a structure comprising data blocks within which data of the object is stored and indirect blocks comprising block numbers of where the data blocks are located in storage;
represent an object as a structure comprising data blocks within which data of the object is stored and indirect  blocks comprising block numbers of where the data blocks are located in storage;
compact the block numbers within a set of indirect blocks into a compacted indirect block; and

compact block numbers within a set of indirect blocks into a compacted indirect block; and
store the compacted indirect block into storage for processing access operations to the object.
store the compacted indirect block into memory for processing access operations to the object.


	
Allowable Subject Matter
Claims 1-10, 16-17 and 19-20 are allowed.
Claims 11-15 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.
Claim 18 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action, and if the double patenting rejection set forth above is overcome.

Manley et al. [US 7590633] (hereinafter “Manley”) teaches encapsulating network packets comprising inode and indirect blocks, decapsulate the packets to retrieve the inode and indirect blocks in order to access the referenced block numbers (see col. 2, lines 13-19 and col. 6, lines 16-18).
Subramanian et al. [US 20170031940 A1] teaches the indirect block at the level above data blocks are grouped into compression groups that point to a set of physical volume block number block points, wherein compression group is an intermediate reference that points to the block pointers with the PVBN-VVBN pair reference.
Bonwick et al. [US 7496586 B1] teaches compressing data block, storing the compressed data block package in a storage pool, storing an indirect block in the storage pool, wherein the indirect block comprises the compressed data block package location.
	Hitz et al. [US 7200603 B1] teaches every eight consecutive VBNs in each indirect block are defined as representing a compression group.  During a write operation, as soon as enough consecutive entries of an indirect block to form a compression group have been filled, those entries are immediately compressed and written to disk if all of the data in the compression group is suitable for compression, even if no other blocks of data have been received yet.
Per independent claim 1, the cited prior art references fail to teach or sufficiently suggest: uncompacting a compacted indirect block to identify an indirect block associated with the data block.

Per independent claim 19, the cited prior art references fail to teach or sufficiently suggest: 1) utilizing a lookup table to identify an offset of a compaction group within a compacted indirect block of the object; 2) utilizing the offset to uncompact the compacted indirect block to identify an indirect block associated with the data block; 3) utilize a block number within the indirect block to read the data block from storage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN X GU whose telephone number is (571)272-0703.  The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Primary Examiner
Art Unit 2138

8 February 2022